Order entered February 1, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00055-CV

  IN RE VERTICAL HOLDINGS, LLC, AND VANGUARD FINANCIAL
                      TRUST, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-04237

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DISMISS relators’ petition for

writ of mandamus, and DENY the motion for temporary relief as moot.


                                           /s/    ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE